S

                                                                                          FILED
                                                                                              MAY   -1      2019
                                                                                      CLERK, U.S. DI$1PR/CT COURT
                                                                                      WESTERN      7RJ    OF TEXAS

                                                                                                                   CLERK
                          UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF TEXAS
                                      SAN ANTONIO DIVISION

    USA                                                §
                                                       §
    vs.                                                §         Criminal No.: SA: 19-CR-OO1O6(l)-DAE
                                                       §
    (1) Benjamin Bogard                                §
      Defendant



                       MEMORANDUM AND RECOMMENDATION
                Pursuant to the referral by the district judge, the defendant, defendant's attorney and
    the attorney for the government appeared before the undersigned magistrate judge on May 01,
    2019, for the purpose of defendant's entry of a plea of guilty. At that time defendant entered a
    guilty plea as stated in the record. The magistrate judge addressed the defendant personally in
    open court and, after assuring that defendant was competent to proceed and had consented to
    pleading guilty before a magistrate judge, admonished the defendant in accordance with Rule 11,
    Fed.R.Crim.P., of the nature of the charge, the possible penalties, defendant's constitutional and
    statutory rights, and the consequences of pleading guilty.              Defendant acknowledged
    understanding these admonishments. The undersigned also addressed defendant concerning the
    voluntariness of the guilty plea. Finally, the undersigned assured the existence of a factual basis
    for the guilty plea. Based upon the answers to the court's questions from defendant and from
    counsel, the magistrate judge makes the following findings:

                  1.    the defendant is competent to stand trial;
                  2.    the defendant has consented to plead guilty before a magistrate judge;
                  3.    the defendant fully understands the nature of the charge and the penalties;
                  4.    the defendant understands defendant's constitutional and statutory rights and
                        desires to waive them;
                  5.    the defendant's plea is freely, knowingly and voluntarily made; and
                  6.    there is a factual basis for the plea.

                                          RECOMMENDATION

           It is, therefore, the recommendation of the Magistrate Judge that the guilty plea be
    ACCEPTED and that a judgment of guilt be entered against defendant.




                                                                                              REVISED   12/09
0




                                     Instructions for Service and
                                   Notice of Right to Appeal I Object

                The United States District Clerk shall serve a copy of this Memorandum and
    Recommendation on all parties either (1) electronic transmittal to all parties represented by an
    attorney registered as a Filing User with the Clerk of Court pursuant to the Court's Procedural
    Rules for Electronic Filing in Civil and Criminal Cases; or (2) by certified mail, return receipt
    requested, to any party not represented by an attorney registered as a Filing User. Pursuant to
    Title 28 U.S.C. Section 636 (b) (1) and Rule 59(b)(2), Fed.R.Crim.P., any party who desires to
    object to this report must serve and file written objections to the Memorandum and
    Recommendation within 14 days after being served with a copy unless this time period is
    modified by the district court. A party filing objections must specifically identify those findings,
    conclusions or recommendations to which objections are being made and the basis for such
    objections; the district court need not consider frivolous, conclusive or general objections. Such
    party shall file the objections with the clerk of court, and serve the objections on all other
    parties and the magistrate judge. A party's failure to file written objections to the proposed
    findings, conclusions and recommendations contained in this report shall bar the party from a de
    novo determination by the district court. See Thomas v. Am, 474 U.S. 140, 150, 106 S.Ct. 466,
    472, 88 L.Ed.2d 435 (1985). Additionally, any failure to file written objections to the proposed
    findings, conclusions and recommendation contained in this Memorandum and Recommendation
    within 14 days after being served with a copy shall bar the aggrieved party, except upon grounds
    of plain error, from attacking on appeal the unobjected-to proposed factual findings and legal
    conclusions accepted by the district court. Douglass v. United Services Automobile
    Association, 79 F.3d 1415, 1428-29 (5th Cir. 1996).

                SIGNED May 01, 2019.




                                                        ITE    STATES MAGISTRATE JUDGE




                                                                                             REVISED   12/09
